STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      January 28, 2016
                 Plaintiff-Appellee,

v                                                                     No. 323800
                                                                      Calhoun Circuit Court
JACKIE DALE MCCONNELL,                                                LC No. 2014-000688-FC

                 Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

        Defendant was convicted of second-degree murder, MCL 750.317, arising out of the
beating death of his girlfriend. Defendant was sentenced as a fourth-offense habitual offender,
MCL 769.12, to 60 to 90 years’ imprisonment, and brings this appeal as of right. For the reasons
set forth in this opinion, we affirm the conviction and sentence of defendant.

                                         I. BACKGROUND

       Defendant and the victim in this case, Donna Frost, dated for several months and lived
together in a house in Albion that defendant rented. Frost’s daughter, Renee Farrier, testified
that Frost had numerous medical conditions, including “ulcers in her stomach,” “something
wrong with her blood pressure,” and anemia. Defendant admitted that Frost was small and frail.

       There was testimony that defendant and the victim drank heavily, leading at times to
verbal and physical altercations. At some point before her demise, Frost’s family and friends
gathered to conduct what they classified as an “intervention” to try and coax Frost into leaving
defendant. This proved unsuccessful despite the fact that the victim confided to her sister,
Deborah McConnell1, that defendant had physically abused her in the past.

       Deborah testified that she became concerned about Frost in January 2014 “[b]ecause
[she] was told that Jackie [defendant] was—hasn’t been seen and that the people that were living



1
    Testimony revealed that the victim’s sister was married to defendant’s brother.


                                                 -1-
with him said that Donna wasn’t there for over a week.” Deborah told her husband about her
concerns and he contacted the Albion police.

        Albion Department of Public Safety Officer Richard Decker testified that he did a
“welfare check” on defendant’s house on January 20, 2014, after Frost’s family members “had
not heard from her for several days . . . [and] requested that [he] accompany them to the house to
see if she was there, and if so, to check on her condition.” They found no one there but a dog.

       Albion Department of Public Safety Detective Luis Tejada testified that after talking with
members of Frost’s family, he “determined that there was too many red flags going on,”
explaining that he “realized that [Frost] did not have the physical means to just get up and walk
away from that residence.” This led to a second “welfare check” on the home where again,
police were unable to find defendant and no evidence was gleaned from their entry.

         Eventually, police surmised that defendant had been in North Carolina visiting his
nephew, Brandon Russell. Tejada and the other officers “decided to—at least three or four of
[them] needed to go down there and interview Brandon Russell and his live-in partner Mr. Henry
to find out what happened to Jackie.” When they arrived in North Carolina, Tejada called
defendant and defendant agreed to come to a local police station to meet with them. Tejada
testified that he advised defendant of his Miranda2 rights and that defendant signed a waiver
form and agreed to talk with him. The interview, which took place on January 26, 2014, was
videotaped, and a portion of the video was played at trial. In the video, defendant initially denied
knowing Frost’s whereabouts, but upon further questioning said: “Let’s cut the bullshit.”
Defendant then told Tejada that Frost was “[a]t Blake’s Tree Farm in a hole.”3 Defendant
explained that he and Frost were both naked because they had just finished having sex and they
then got into “a bad fight” and he “hit her too hard” with his fist. Defendant said that after he hit
her, he dressed her, put her in bed, and lay with her for a couple hours. He said that he then put
her in the trunk of his car and drove to his sister’s house, and when she was not home defendant
admitted that he then dumped Donna Frost in the pit.

         Tejada also testified about defendant’s statements that were not on the video played to the
jury. He testified that defendant said that he had “hit [Frost] really hard on the face/head area
with his hands . . . .” Tejada also testified that defendant “said that there was a little bit of blood
. . . [and] some injuries here on this side of the face.” Tejada testified that defendant said that
after he hit Frost, she was not breathing and did not have a pulse, but chose not to call 9-1-1
because defendant thought Frost to be dead. However, Tejada added that defendant “mentioned
during the interview that he was hoping that [Frost] was knocked out, that she—it was just all a
nightmare, but he realized that she was dead, she was gone.” Tejada testified that according to



2
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
3
  Tejada described the hole as follows: “It’s more of a pit, 30 feet wide, 20 feet long, and about
10 feet deep that they use to burn tree trunks, boards, debris, mattresses, anything that they throw
in there, they burn it up. It’s just a burning pit.”


                                                 -2-
his conversation with defendant, the time of Frost’s death was January 14, 2014 between
midnight and 2:00 a.m. or 3:00 a.m.

         Based on the information provided to police, Frost’s body was discovered and an autopsy
was performed. Dr. Brandi Shattuck, a forensic pathologist, who was qualified at trial as an
expert in that field testified that she performed the autopsy on Frost. Shattuck testified that there
was “a laceration on the right forehead,” a “contusion, which is a bruise, adjacent to that area,”
and “ecchymosis, which is discoloration or a bruise around the eyes.” She also testified that
there were abrasions on Frost’s torso and back. Regarding the lacerations on Frost, Shattuck
testified that “[t]here was no pattern” and that she “couldn’t tell you if it was anything other than
something blunt.” She also testified that there were no defensive wounds on Frost’s hands.

        Shattuck testified that her internal examination revealed “two areas of healing fracture
and one area of perimortem fracture” on the left and right ribs, explaining that a “perimortem”
fracture “happens on or around the—the time of death.” She testified that there were also
“multiple areas of hemorrhage in the soft tissue of the scalp.”

        Shattuck determined that the cause of death was “blunt injury to the head” and classified
it as a homicide. As the “cause of death” on the death certificate, Shattuck stated, “Blunt force
injuries of head with or without associated hypothermia”4. Shattuck concluded that she arrived
at the cause of death because of the injuries, defendant’s confession, and the fact that she had “no
other competing mechanism for that trauma.”

       Defendant was convicted and sentenced as indicated above. This appeal then ensued.

                                          II. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

        On appeal, defendant first argues that there was insufficient evidence to establish the
requisite intent for second-degree murder. Specifically, defendant argues that there was
insufficient evidence from which the jury could find the element of malice beyond a reasonable
doubt.

        When examining whether there was sufficient evidence to support a conviction, the
evidence is reviewed de novo in a light most favorable to the prosecution to determine “whether
a rational trier of fact could have found that the essential elements of the crime were proved
beyond reasonable doubt.” People v Ericksen, 288 Mich. App. 192, 196; 793 NW2d 120 (2010).
We will not interfere with the role of the trier of fact in determining “‘the weight of the evidence
or the credibility of witnesses.’” People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229
(2012), quoting People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008). Further, we


4
 Tejada testified that the weather during that time had been “in the single digits, really cold,”
and there was “at least a foot of snow on the ground and continual falling snow.”


                                                -3-
are mindful that “[i]t is for the trier of fact, not the appellate court, to determine what inferences
may be fairly drawn from the evidence and to determine the weight to be accorded those
inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002).

        Murder is “the unlawful killing of one human being by another with malice
aforethought.” People v Goecke, 457 Mich. 442, 463; 579 NW2d 868 (1998). The elements of
murder in the second degree are: “(1) a death, (2) caused by an act of the defendant, (3) with
malice, and (4) without justification or excuse.” Id. at 463-464. As previously noted,
defendant’s argument focusses on malice, which “is defined as the intent to kill, the intent to
cause great bodily harm, or the intent to do an act in wanton and willful disregard of the
likelihood that the natural tendency of such behavior is to cause death or great bodily harm.” Id.
at 464. The intent to do great bodily harm is “otherwise described as the intent to do serious
injury of an aggravated nature . . . .” People v Brown, 267 Mich. App. 141, 149; 703 NW2d 230
(2005). “[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” Kanaan, 278 Mich. App. at
622. See also People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999) (“Circumstantial
evidence and reasonable inferences arising from that evidence can constitute satisfactory proof of
the elements of a crime.” [Internal quotation marks and citation omitted]).

        Our review of the evidence presented at trial, viewed in the light most favorable to the
prosecution, reveals that the trier of fact could find the element of malice beyond a reasonable
doubt. Initially we note that the evidence presented to the jury could reasonably have led them to
conclude beyond a reasonable doubt that the victim was subjected to a severe beating. See
People v Thomas, 85 Mich. App. 618, 624; 272 NW2d 157 (1978) (holding that the defendant’s
“savage and brutal beating” of the victim established that the defendant “intended to beat the
victim and the natural tendency of defendant’s behavior was to cause great bodily harm”).
Defendant stated that he and Frost had gotten into “a bad fight,” and he admitted that he “hit her
too hard.” We also note the great disparity in size between defendant, who was approximately 5
feet 10 inches tall and weighed 205 pounds, and Frost, who was approximately 4 feet 11 inches
tall and weighed 80 pounds. Defendant admitted that he knew that she was frail. Indeed, Frost’s
daughter testified that Frost was unable to walk because defendant had shattered her ankle.

       Shattuck concluded that the cause of death was “[b]lunt force injuries of head with or
without associated hypothermia.” Although she was unable to say whether the trauma was
caused by multiple blows or only one, and she gave no indication about the amount of force with
which the trauma was inflicted, the injuries to Frost’s ribs suggested that defendant had inflicted
a prolonged beating. Shattuck testified that the “healing fracture” could have occurred days
before death and the perimortem fracture could have occurred several hours after death.

        Additionally, the evidence presented indicated that defendant did not seek any assistance
after striking the victim. Rather, he allowed her to remain in the home without any medical
attention. While defendant testified that he believed the victim to be dead, the jury was free to
believe or disbelieve that evidence, especially considering the evidence offered by Shattuck that
is was possible that defendant placed Frost in the pit knowing that she was still alive. See People
v Magyar, 250 Mich. App. 408, 418; 648 NW2d 215 (2002) (finding sufficient evidence of malice
where the defendant “intentionally struck the child victim on the head so forcefully as to cause

                                                 -4-
serious brain damage and then knowingly brought about the circumstances that led to her death
when he delayed medical treatment”).

        From the record it is clear that considered in the aggregate, there existed sufficient
evidence from which the jury could find the element of malice beyond a reasonable doubt. The
state introduced acts committed by defendant against the victim which, if believed, proved
beyond a reasonable doubt that defendant possessed the intent to kill, the intent to cause great
bodily harm, or the intent to do an act in wanton and willful disregard of the likelihood that the
natural tendency of such behavior is to cause death or great bodily harm. Accordingly, viewing
this evidence in the light most favorable to the prosecution and given that “minimal
circumstantial evidence will suffice to establish the defendant’s state of mind,” Kanaan, 278
Mich. App. at 622, this evidence sufficed to establish that defendant intended to do at least serious
injury of an aggravated nature to Frost. Accordingly, defendant is not entitled to relief on this
issue.

                                     B. CORPUS DELICTI

        Defendant next argues that there was insufficient evidence establishing the corpus delicti
of the crime and consequently that his confession should not have been admitted. Although
defendant raised this issue at pretrial, the trial court denied that motion, and defendant did not
object at trial to the admission of his confession on the ground that the corpus delicti had not
been established. In fact, when the prosecutor moved for admission of defendant’s recorded
statement, defense counsel said he had “[n]o objection.” Accordingly, this issue is waived,
People v Kowalski, 489 Mich. 488, 503-504; 803 NW2d 200 (2011), and “[o]ne who waives his
rights under a rule may not then seek appellate review of a claimed deprivation of those rights,
for his waiver has extinguished any error.” People v Carter, 462 Mich. 206, 215; 612 NW2d 144
(2000) (internal quotation marks and citation omitted).

         Even if we were to consider defendant’s argument, we find it without merit. Our review
of the record leads us to conclude that at trial, the State produced sufficient proof of the corpus
delicti beyond defendant’s confession. Defendant admitted that he regularly abused Frost. See
People v Schumacher, 276 Mich. App. 165, 181; 740 NW2d 534 (2007) (explaining that a
defendant’s admissions apart from a confession of guilt can be used to establish the corpus
delicti). Additionally, Frost’s body was discovered at the bottom of a pit under a carpet. And
despite Shattuck’s reliance on defendant’s confession, she nonetheless testified to extensive
physical trauma sustained by Frost, including a facial laceration, “bruising around the eyes,” a
perimortem fracture on one rib, abrasions on the torso and back, and “multiple areas of
hemorrhage in the soft tissue of the scalp.” The totality of the evidence in this case, including
the reasonable inferences as previously stated can be drawn from that evidence, was sufficient to
establish that Frost’s death was caused by some criminal agency. People v McMahan, 451 Mich.
543, 549; 548 NW2d 199 (1996).

                               C. APPOINTMENT OF EXPERT

      Defendant next argues that the trial court erred in denying his motion for appointment of
an expert to provide a second opinion on the cause of the victim’s death. We review a trial

                                                -5-
court’s decision on a request for appointment of an expert for an abuse of discretion. People v
Bergman, ___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket No. 320975); slip op at 8.
“An abuse of discretion occurs . . . when the trial court chooses an outcome falling outside [the]
principled range of outcomes.” People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003).
         MCL 775.15 permits trial courts to appoint expert witnesses for criminal defendants
under certain circumstances. People v Carnicom, 272 Mich. App. 614, 616; 727 NW2d 399
(2006). For a defendant to be appointed an expert under MCL 775.15, he “must demonstrate a
nexus between the facts of the case and the need for an expert.” Id. at 617. Before trial,
defendant moved “for funds for a second opinion of pathology and cause of death.” Defendant
criticized the conclusions of Shattuck’s autopsy report and requested funds to have another
pathologist examine the case. Defendant alleged in his motion that he was “communicating
with” another doctor “to provide a second opinion.” However, he provided no indication that
any expert would likely benefit his defense.

        In this case the trial court correctly focused on the need for defendant to demonstrate
there was a nexus between the facts and the need for an expert. When defense counsel was
unable to offer to the trial court a nexus between the facts and the need for an expert, the trial
court properly concluded that an expert was not warranted. In the absence of an indication that
expert testimony would likely benefit the defense, it was not error to deny the motion
for appointment of an expert witness. People v Jacobson, 448 Mich. 639, 641-642; 532 NW2d
838 (1995). Accordingly, we cannot find that the trial court abused its discretion and defendant
is not entitled to relief on this issue.

                                   D. UNLAWFUL ENTRY

        Finally, defendant argues in a Standard 4 brief that officers entered his house illegally
after he and the victim had disappeared. He contends that the entry was not a proper “welfare
check” as the officers claimed. While we note that defendant’s theory is mere conjecture without
record support, even if we were to find a violation of defendant’s Fourth Amendment rights, the
remedy for an unlawful search is exclusion of the evidence gleaned from that search. People v
Barbarich, 291 Mich. App. 468, 473; 807 NW2d 56 (2011). See also People v Chambers, 195
Mich. App. 118, 120; 489 NW2d 168 (1992) (“[S]uppression of evidence, not dismissal of the
charge, is the proper remedy for an illegal search or seizure.”) In this case, defendant fails to
identify any evidence that was offered at trial from the second entry into his house. Undeniably,
the crucial evidence in this case was Frost’s body and defendant’s confession. Accordingly,
defendant is not entitled to relief.

       Affirmed.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Peter D. O’Connell
                                                            /s/ Stephen L. Borrello




                                               -6-